Citation Nr: 0411796	
Decision Date: 05/06/04    Archive Date: 05/14/04	

DOCKET NO.  98-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1998 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
August 1977 to December 1978, appealed those decisions to the 
BVA, and the case was referred to the Board for appellate 
review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, the Board is required to address the veteran's 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

In this case, while the RO provided the veteran notice of the 
substance of the VCAA in connection with his claim for 
service connection for PTSD, the RO has not done so with 
respect to the veteran's claim for service connection for 
AIDS.  The Board acknowledges that the claim for service 
connection for AIDS predated the enactment of the VCAA, but 
the United States Court of Appeals for Veterans Claims 
(Court) has held that such notice is required for claims that 
predated the enactment of the VCAA.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  While the Board acknowledges that 
this area of VA law is not entirely settled, at this point in 
time it is clear that the notice provisions of the VCAA apply 
to claims filed prior to the enactment of the VCAA.  Cf. 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Court 
has also held that the failure by the BVA to enforce 
compliance with the notice requirements of 38 U.S.C. 
§ 5103(a) is remandable error.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Given the guidance from the 
Court, this procedural error must be addressed prior to final 
appellate review.

More significantly, with respect to both of the veteran's 
claims, the Board believes that further evidentiary 
development is necessary.  In this regard, the veteran has 
contended that he was assaulted while aboard the 
USS MACDONOUGH (DDG-39) and that this assault caused both 
disorders he is seeking to establish as service-connected 
disabilities.  In a statement from the veteran dated in 
September 1997, he indicated that the individual involved in 
his assault, S. K. (last name spelled two possible different 
ways as noted in the record), had charges brought against 
him.  In subsequent statements, the veteran indicated that 
the punishment was a nonjudicial punishment, a Captain's 
Mast.  However, the record does not reflect any attempt to 
verify whether the individual was a member of the ship's 
party or whether he received any punishment as a result of 
the incident.  Such information is clearly relevant and 
probative to the veteran's claim.  Consequently, the Board 
believes that an attempt should be made to verify the 
veteran's contentions.

In addition, the Board is of the opinion that the veteran 
should be furnished an additional VA examination.  In this 
regard, the Board notes that during service the veteran was 
diagnosed with a depressive neurosis in September 1978.  And 
while a subsequent psychiatric examination performed the 
following day indicated that there was no evidence of 
disabling neurosis, psychosis or organic brain disease, the 
veteran was diagnosed as having PTSD and major depression 
following the June 2001 examination.  No opinion was offered 
as to whether the major depressive disorder diagnosed 
following service was in any way related to the depressive 
neurosis diagnosed on the one occasion during service.  As 
such, the Board believes that a further examination would be 
helpful.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case will be returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1.  With respect to the veteran's claim 
for service connection for AIDS, the RO 
should ensure that the notification 
requirements of the VCAA are satisfied.

2.  The RO should attempt to verify the 
presence of
S. K. under both spellings of the last 
name noted in the record aboard the 
USS MACDONOUGH (DDG-39) during the time 
period between September and November 
1977.  If that individual was aboard that 
ship during that timeframe the RO should 
further verify whether that individual 
received a Captain's Mast for a sexual 
assault while assigned to that ship.  A 
search should also be made of the logbook 
of nonjudicial punishments on the 
USS MACDONOUGH during the time period 
between September and November 1977.

3.  After the development required in the 
second paragraph is completed, the RO 
should prepare a report detailing whether 
the sexual assault reported by the 
veteran is established by the evidence of 
record.  If this stressful incident has 
not been verified, the RO should so state 
in its report and add the report to the 
claims file.

4.  After the development required in the 
third paragraph has been completed, the 
veteran should be afforded a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorders 
that may be present, and more 
specifically to determine whether the 
veteran currently has any psychiatric 
disorder which is causally or 
etiologically related to service.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary 
regarding the veteran's stressor as 
described above, and the examiner should 
be instructed that only that event, if 
verified, may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD has been satisfied, and 
if so, comment upon the link between the 
current symptomatology and any inservice 
stressor found to be established by the 
RO.  The examiner should also review 
service medical records and offer 
comments and an opinion as to whether any 
currently diagnosed psychiatric disorder 
is in any way related to service 
including the diagnosis of a depressive 
neurosis recorded on September 25, 1978.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




